
	

114 HR 1206 PCS: No Hires for the Delinquent IRS Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 434114th CONGRESS
		2d Session
		H. R. 1206
		IN THE SENATE OF THE UNITED STATES
		April 21, 2016Received; read the first timeApril 25, 2016Read the second time and placed on the calendarAN ACT
		 To prohibit the hiring of additional Internal Revenue Service employees until the Secretary of the
			 Treasury certifies that no employee of the Internal Revenue Service has a
			 seriously delinquent tax debt.
	
	
 1.Short titleThis Act may be cited as the No Hires for the Delinquent IRS Act. 2.Prohibition on IRS hiring of new employees until certification that no IRS employee has a seriously delinquent tax debt (a)In generalNo officer or employee of the United States may extend an offer of employment in the Internal Revenue Service to any individual until after the Secretary of the Treasury has submitted to Congress either the certification described in subsection (b) or the report described in subsection (c).
			(b)Certification
 (1)In generalThe certification referred to in subsection (a) is a written certification by the Secretary that the Internal Revenue Service does not employ any individual who has a seriously delinquent tax debt.
 (2)Seriously delinquent tax debtFor purposes of this section, the term seriously delinquent tax debt means an outstanding debt under the Internal Revenue Code of 1986 for which a notice of lien has been filed in public records pursuant to section 6323 of such Code, except that such term does not include—
 (A)a debt that is being paid in a timely manner pursuant to an agreement under section 6159 or section 7122 of such Code;
 (B)a debt with respect to which a collection due process hearing under section 6330 of such Code, or relief under subsection (a), (b), or (f) of section 6015 of such Code, is requested or pending;
 (C)a debt with respect to which a levy has been made under section 6331 of such Code (or a debt with respect to which the individual agrees to be subject to a levy made under such section); and
 (D)a debt with respect to which relief under section 6343(a)(1)(D) of such Code is granted. (c)ReportThe report referred to in subsection (a) is a report that—
 (1)states that the certification described in subsection (b) cannot be made; (2)provides an explanation of why such certification is not possible;
 (3)outlines the remedial actions that would be required for the Secretary to be in a position to so certify; and
 (4)provides an indication of the time that would be required for those actions to be completed. (d)Effective dateThis section shall apply to offers of employment extended after December 31, 2016.
 3.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives April 20, 2016.Karen L. Haas,Clerk
	April 25, 2016Read the second time and placed on the calendar
